Citation Nr: 1003581	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-44 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include depressive disorder 
secondary to migraine headaches.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1981 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
the claimed disabilities.

This matter was previously remanded by the Board in June 2006 
for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Migraine headaches are not etiologically related to 
service.

2.  The Veteran does not have a psychiatric disability 
etiologically related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A psychiatric disability was not incurred in or 
aggravated by active service, is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury, and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claims, a 
letter dated in December 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims for direct service connection; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was not notified 
of the criteria for establishing service connection on a 
secondary basis, nor was he informed of the criteria for 
establishing an effective date or disability rating.

An additional letter in July 2006 provided full notice to the 
Veteran, including what evidence was needed to establish 
service connection on a secondary basis, as well as the 
criteria for establishing a disability rating and effective 
date.

Here, the duty to notify was not satisfied prior to the 
initial decision on the Veteran's claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the July 
2006 letter that addressed all notice elements, including the 
criteria for establishing service connection on a secondary 
basis, as well as the criteria for establishing a disability 
rating and effective date.  Although the notice letter was 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the claim was 
then readjudicated by way of an SSOC in February 2009, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Veteran's VA treatment records, private treatment 
records, VA authorized examination reports, Social Security 
Administration (SSA) records, and lay statements have been 
associated with the claims file.  The Veteran's service 
treatment records, aside from an enlistment examination 
report, have not been associated with the claims file despite 
efforts to do so.

The Board is mindful that, in a case such as this, where 
service treatment records and service personnel records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an 'adverse presumption' 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Pursuant to the Board's June 2006 remand of this case, the RO 
requested that the Veteran provide specific details 
concerning the alleged accident and subsequent treatment in 
service that the Veteran alleges are related to his claims, 
as well as copies of any evidence in his possession relevant 
to his claims.  No additional evidence or information was 
provided by the Veteran.  In February 2009, the Veteran 
submitted an SSOC Notice Response indicating that he had no 
further evidence to present.

VA examinations were conducted with respect to the issues on 
appeal in March 2004.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations in this case are 
adequate, as they are predicated on a review of the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, and render diagnoses with respect to the claimed 
conditions.  As noted above, service treatment records were 
not available for review.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

B.  Law and Analysis

Migraine Headaches

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, service treatment records are not available 
for review, with the exception of a February 1981 enlistment 
examination which noted no relevant abnormalities.  The 
Veteran alleged that during a military exercise between May 
and June of 1984, a chain on a crane broke and struck him in 
the face, causing him to lose consciousness.  He recalled 
waking up in a hospital but did not remember anything else.  
He further stated that he continued to experience headaches 
and intermittent blurred vision since that time, and was 
discharged for physical disability.  See June 2005 Statement 
in Support of Claim; October 2003 Informal Claim.  However, 
review of the Veteran's personnel records indicates that he 
was relieved from active duty not by reason of physical 
disability.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
evidence or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  
38 U.S.C.A. § 1154(b) (West 2002).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to 
demonstrate incurrence or aggravation of a disability in 
service.  However, review of this Veteran's personnel records 
does not establish that he served in combat, nor has he 
alleged the purported in-service head injury occurred during 
a combat situation. 

Private treatment records dated August 1997 noted the Veteran 
had a history of migraines and anxiety disorder which started 
after an accident at work.

VA treatment records dated May 2000 noted the Veteran had a 
constant headache for a period of two months.  The pain was 
located in the frontal and occipital areas, and a history of 
prior head traumas due to car accidents from two years prior 
was also noted.

The Veteran was afforded a VA examination with respect to his 
migraine condition in March 2003.  The Veteran reported that 
while he was stationed in Germany, he sustained head and 
facial trauma from a swinging metallic crane ball.  He lost 
consciousness but was told that he was transported by 
helicopter to a hospital.  He was treated and afterwards 
returned to duty.  He stated that shortly after the incident, 
he started complaining of chronic headaches.  His headaches 
ranged from 6/10 to 10/10 in severity, lasting between 1 hour 
and a whole day.  Most of the time he was able to continue 
his normal activities, but during severe attacks he had to go 
to bed and rest.  These severe attacks occurred every two 
months.  He treated his headaches with medications.  Physical 
examination revealed normal pupil reactions, no facial 
sensory abnormalities, and no motor deficit or abnormality.  
Neurological examination was normal.  The Veteran was 
diagnosed with mixed type headaches, primarily tensional with 
muscle contraction, also with a vascular migrainous 
component.  Based on the history provided by the Veteran, the 
headaches could be classified as posttraumatic Class I and 
Class III.

The Veteran submitted an opinion dated October 2003 from a 
private physician.  The opinion contains a brief history of 
the Veteran's claimed injury in service, and stated that 
headaches and blurred vision "more probably than not" were 
caused by head trauma which occurred during military service, 
as these headaches started after the accident in question and 
became progressively worse.  The Board notes that this 
opinion fails to take into account VA treatment records in 
the claims file that indicate the Veteran has a history of 
head trauma due to several post-service car accidents.  In 
light of the fact that there is no indication that the 
treating physician considered the Veteran's in-service and 
out of service treatment records in reaching her conclusions, 
the findings are insufficient to determine whether the 
Veteran is entitled to service connection for migraine 
headaches.  See Black v. Brown, 5 Vet. App. 177 (1993) (the 
Court of Veterans Appeals determined that medical evidence 
was inadequate where medical opinions were general 
conclusions based on a history furnished by the appellant and 
on unsupported clinical evidence).

Based on the evidence of record, the Board finds that service 
connection for migraine headaches is not warranted.  Although 
the Veteran has a current migraine condition, the overall 
weight of the evidence does not establish that an injury 
occurred during service, nor does it establish a chronicity 
of symptomatology after service.

The Federal Circuit held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006). This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Veteran stated that he was injured by a crane 
accident in service, and that he experienced headaches since 
that time.  The Veteran is competent to report this.  
However, the credibility of his testimony is outweighed by 
the other evidence of record.  Private treatment records from 
August 1997 indicate that migraines started after a work 
accident.  VA treatment records dated May 2000 noted constant 
headaches for two months, and the Veteran reported a history 
of head trauma due to car accidents two years prior.  These 
statements, made by the Veteran in the course of seeking 
medical treatment, are more credible than those made in 
connection with a VA claim for monetary benefits.

Furthermore, there is no objective evidence supporting the 
Veteran's claim of chronicity between his discharge from 
service in 1984 and the earliest record of migraines in 1997.  
Although the Veteran's private physician opined that current 
headaches were related to an injury sustained in service, 
this opinion carries little weight as it is based solely on 
the Veteran's unsupported (and not credible) statements and 
does not account for a history of post-service injuries.  
Therefore, service connection for migraine headaches is not 
warranted.

Psychiatric Disability

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

VA treatment records, private treatment records, and SSA 
records include diagnoses of several psychiatric disorders, 
including major depression with psychoses, posttraumatic 
stress disorder (PTSD), anxiety disorder, and affective 
disorder.  Schizophrenia is also listed in VA treatment 
records under a computerized problem list.

Treatment records dated February 1996 indicate that PTSD was 
the result of a traumatic foot injury the Veteran sustained 
while working as a civilian in August 1995.  August 1997 
treatment records reflect that the Veteran had an anxiety 
disorder which started after the accident at work.  During an 
April 1998 psychiatric evaluation, the Veteran described the 
foot injury, and stated that during the following year he 
experienced anxiety and nightmares related to the injury.  A 
June 2002 psychiatric medical report noted the onset of 
psychiatric illness was 1996.

The Veteran was afforded a VA examination in March 2004.  He 
reported being hospitalized in 1996 and 1997 due to 
depression.  He treated his condition with medication.  He 
had worked as a packer for three years, but had not worked 
since 1996.  The Veteran described his head trauma incident 
in service, as well as the foot trauma incident after 
service.  He stated that after he injured his foot, he began 
to dream of both incidents.  He reported feeling nervous and 
fearful and was not able to rest.  He tried to return to 
work, but had to go for treatment at a facility and was fired 
from his job for being absent for a year.  He complained of 
poor sleep and irritability.

On physical examination, the Veteran was appropriately 
dressed and groomed.  His mood was depressed and his affect 
was constricted.  His attention, concentration, insight, 
judgment, and memory were fair.  His speech was clear and 
coherent.  He denied any suicidal or homicidal ideation or 
hallucinations.  The examiner diagnosed depression, not 
otherwise specified.

Based on the evidence of record, service connection for a 
psychiatric disorder on a direct basis is not warranted.  The 
Veteran was first diagnosed with such a disorder in 1996, 
approximately 12 years after his discharge from service.  
Some of the evidence suggests that the Veteran's condition is 
related to the traumatic foot injury he sustained in 1995.  
None of the objective evidence, however, suggests that a 
psychiatric disorder was incurred during service or 
manifested within one year of separation from service.

As noted above, service connection for migraine headaches is 
not warranted.  Therefore, service connection for a 
psychiatric disability on a secondary basis to migraine 
headaches is also not warranted.


ORDER

Service connection for migraine headaches is denied.

Service connection for a psychiatric disability is denied.



____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


